Citation Nr: 1742857	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-12 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Linden Joesting, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant; Appellant's Daughter




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1944 to May 1946.  He died in December 2009; the Appellant claims as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the St. Paul, Minnesota Regional Office (RO). 

The Board previously denied this claim in a September 2014 decision.  The Appellant appealed this decision to the United States Court of Appeals for Veterans Claims, resulting in an August 2016 Memorandum Decision vacating the Board's decision and remanding the issue.

The Board notes that, in addition to the paper claims file, there is a VBMS and Virtual VA electronic claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Court's August 2016 Memorandum Decision, remand is required in order to obtain a VA medical opinion.  See Delarosa v. Peake, 515 F.3d 1319, 1322   (Fed. Cir. 2008); Wood v. Peake, 520 F.3d at 1348 (citing 38 U.S.C.A. § 5103A (a)(2)).  

Specifically, the Court found that an opinion is necessary to address whether the Veteran's strongyloides infection, which was noted on his December 2009 death certificate to be a "significant condition contributing to death," was related to his military service.  The Court notes that medical literature submitted by the Appellant suggests that strongyloide infections have been associated with exposure to soil in tropical regions, including Southest Asia and the South Pacific during World War II.  The literature also suggests that a strongyloidea infection may remain asymptomatic for a number of years, and become symptomatic during a period of weakened immunity.  

The Court specifically ordered that the Board obtain a VA medical opinion "addressing whether it was at least as likely as not that the Veteran's strongyloides infection was incurred in service."

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from an examiner of appropriate knowledge and expertise.  The claims folder must be provided to and reviewed by the medical examiner. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's strongyloides infection was incurred in service, or otherwise related to service.  In doing so, the examiner should address the medical literature of record and the April 2013 letter from a VA physician.  The examiner must consider the opinion of Dr. Dorsky (VBMS document label Medical Treatment Record dated July 10, 2017).

 2.  Thereafter, readjudicate the issue on appeal in light of all evidence of record.  If the benefit sought remains denied, issue the appellant a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



